Howell, J.
Two appellants are before us with appeals taken by them respectively from several judgments rendered in the progress of the mortuary proceedings herein, and made returnable on the same day, third Monday of May, 1870.
*298John Dawson, who was superseded in his office by the appointment of Mrs. Commagere, the sister of the deceased, as dative testamentary executrix, and Mrs. Cordeviolle, widow of the deceased, appealed from. ■ a judgment amending and homologating the account rendered by Dawson to his successor. The widow also appealed from a judgment ordering the erasure of the mortgage appearing on the records by the recording of her marriage contract; one amending and homologating | an account filed by the dative executrix, and one recognizing her as legatee for an annuity under the will, but refusing to recognize a mortgage resulting from the said marriage contract.
A motion is made to dismiss those appeals on grounds not well taken. That in regard to the appeals being in one transcript is cured by agreement. The bonds are for the amounts fixed by the judge, and, taken with the petitions for appeals, sufficiently identify and describe the judgments appealed from, and the one signed by the widow maintains the appeals in her individual capacity. Her interest as legatee is sufficient to authorize an appeal.